*669In our opinion, the maximum rent “prescribed on March first, nineteen hundred fifty, pursuant to the federal housing and rent act of nineteen hundred forty-seven, as amended ”, within the meaning of the State rent control statute (L. 1946, ch. 274, § 4, as amd. by L. 1950, ch. 250), was the rent fixed by the order of the area rent director issued February 17, 1950, to wit, $165 per month, although the next rent payment date was March 15, 1950. Cases involving orders of Federal authorities retroactive in effect but issued after March 1, 1950, are not applicable. Nolan, P. J., Carswell and Sneed, JJ., concur; Johnston, J., dissents and votes to affirm, with the following memorandum: In my opinion, the rent prescribed on March 1, 1950, was the rent which would be recoverable in a nonpayment summary proceeding brought on that date. Since (1) $200 would be recoverable in such a proceeding, (2) $200 was payable on March 1st, and (3) $200 was not only payable but actually paid for the month including that date, it seems to me that $200 was the rent prescribed on that date. Wenzel, J., concurs with Johnston, J.